Case 4:18-cr-20812-MFL-SDD ECF No. 76, PageID.476 Filed 05/03/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                   Plaintiff,                       Case: 18-cr-20812
                                                    Hon. Matthew F. Leitman
v.

D1, JAYSON ROSETT,
D2, ROBERT ROSETT,
D3, CAROL ALMERANTI, and
D4, KAREN MILLER,

               Defendants.
__________________________________________________________________/

                    STIPULATION TO ADJOURN DATES


      IT IS HEREBY STIPULATED AND AGREED, by and between counsel for

the United States of America and the Defendants, that the sentencing hearings set

for Defendants JAYSON ROSETT, ROBERT ROSETT, CAROL ALMERANTI,

and KAREN MILLER, on July 28, 2021, each be adjourned, and the sentencing

hearings for Defendants JAYSON ROSETT, ROBERT ROSETT, CAROL

ALMERANTI, and KAREN MILLER be set in January 2022, at times that are

convenient for the court and all other dates be delayed.
Case 4:18-cr-20812-MFL-SDD ECF No. 76, PageID.477 Filed 05/03/21 Page 2 of 4




Date: April 30, 2021

SO STIPULATED:

/s/ Mark McDonald                       /s/ Douglas C. Abraham
MARK MCDONALD (VA 72198)                Douglas C. Abraham, Esq. (MI P34654)
DOJ Trial Attorney                      Attorney for Def. Carol Almeranti
601 D Street, NW – 7 h Floor            19500 Victor Parkway, Suite 150
Washington, DC 20004                    Livonia, Ml48152
(202) 305-2672                          (734) 591-3737
mark.s.mcdonald@usdoj.gov               headesq@aol.com


/s/ Christopher A. Andreoff              /s/ Maurice C. Davis
Christopher A. Andreoff, Esq. (MI        Maurice C. Davis, Esq. (MI P76203)
P10193)                                  Attorney for Defendant Karen Miller
Attorney for Defendant Robert Rosett     615 Griswold St., Suite 719
27777 Franklin Rd, Suite 2500            Detroit, Ml 48226
Southfield, Ml48034                      (248) 469-8501
(248) 351-3000                           davislawmaurice@gmail.com
candreoff@jaffelaw.com

/s/ Ben M. Gonek
Ben M. Gonek, Esq. (MI P43716)
Attorney for Defendant Jayson Rosett
500 Griswold St., Suite 2450
Detroit, Ml48226
ben@goneklaw.com
(313) 953-3377
Case 4:18-cr-20812-MFL-SDD ECF No. 76, PageID.478 Filed 05/03/21 Page 3 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                    Plaintiff,                    Case: 18-cr-20812
                                                  Hon. Matthew F. Leitman
v.

D1, JAYSON ROSETT,
D2, ROBERT ROSETT,
D3, CAROL ALMERANTI, and
D4, KAREN MILLER,

               Defendants.
__________________________________________________________________/

                         ORDER TO ADJOURN DATES

      Upon stipulation of the parties, and the Court being otherwise fully advised,

IT IS HEREBY ORDERED that all dates for all defendants in this matter are

adjourned and rescheduled as follows, the sentencing hearing for:

Defendant JAYSON ROSETT in this matter shall be held on January 27, 2022 at

10:00 a.m.;

Defendant ROBERT ROSETT in this matter shall be held on January 27, 2022,

at11:00 a.m.;

Defendant CAROL ALMERANTI in this matter shall be held on January 27, 2022,

at 1:30 p.m.; and

Defendant KAREN MILLER in this matter shall be held on January 27, 2022, at

2:30 p.m.;
Case 4:18-cr-20812-MFL-SDD ECF No. 76, PageID.479 Filed 05/03/21 Page 4 of 4




     IT IS SO ORDERED.

                                   /s/Matthew F. Leitman
                                   MATTHEW F. LEITMAN
                                   UNITED STATES DISTRICT JUDGE

Dated: May 3, 2021
